Order filed July 12, 2013




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00627-CV
                                  ____________

                       ROBERT H. BURROUGHS, Appellant

                                         V.

                            GARY BURROUGHS, Appellee


                       On Appeal from the Probate Court No 4
                                Harris County, Texas
                         Trial Court Cause No. 396,576-401


                                      ORDER

      Appellant's brief was due June 21, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before August 12, 2013, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM